PER CURIAM.
Defendant was charged with possession and sale of heroin. The jury found him guilty of both charges. The trial court sentenced defendant to five years on each charge to run concurrently. Defendant appealed, contending the trial court erred in sentencing defendant on both charges as they arose out of the same transaction.
Defendant is correct. See Martin v. State, 251 So.2d 283 (Fla.App.1971).
The sentence of five years on the sale of heroin is affirmed. The sentence of five years on the possession of heroin is set aside.
Affirmed in part and reversed in part.
BOYER, C. J., and MILLS and Mc-CORD, JJ., concur.